Title: Samuel Tucker to the Commissioners, 12 July 1778
From: Tucker, Samuel
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      On Board the Boston, at Port Lewis July. 12th. 1778
     
     Since my Arrival at this Port, I have been much troubled with those Frenchmen I enter’d at Bourdeaux, although I Enlisted them according to your Honours Orders, which was by permission from the Admiralty; While on my short Cruze, some few words would pass as I understand between the Frenchmen and my other Sailors, but Contrary to Orders which they daily had the Perrusial off and likewise read to them, but on the same Day of my entering this Port they got Liberty eight of them to go on shore, then the Serjent of them who was a Frenchman with the others, raised such reports about their treatment from the Officers, that the Deputies of his Christian Majesty with a General La Touche of LOrient came on board last Evening and asked them in my presence if they would tarry or go on Shore, they told him they reather chuse to go on Shore, as they was Volenteares. But Gentlemen I Enlisted them at Bourdeaux telling them I was not permitted to take Volunteres, so they signed the Ships Book, to Proceed to Boston, I shewed the General the same when on Board, then the General telling me it was better to Leave them, than take them, ordered them on Shore with all their Cloths telling them they forfeited their Wages and Prize Money, but not forfeited, as they have had of the Pusser and myself more than their Wages and Prize Money will amount to. The General told me while on Board he had the Command of my Ship which I was very sorry to hear, and then I produced my Authority, and Regulations of the Honble. Congress, shewing the General by the Interpreter Monnsier Filyot of Port Lewis, an ar­ticle which mentioned whoever was guilty of Joining in Mutiny or Sedition, should suffer death, and they all were guilty of the same, and then for an Answer to the General, I should command my Ship when at Sea, and made no doubt but I was as Capable as he was to Command any other. Then the General said he would write to the Court of France and Plenipotentarys about the two Officers who had treated his Christian Majestys Subjects so ill, that is Benjamin Reed Gentn. my first Lieutenant and Benjamin Bates my Acting Lieutenant. But Hond. Gentlemen be pleased to beleive that these Gentlemen Officers, never done any thing Contrary to my Orders, except boxing a frenchman’s ears for floging a small Boy and strikeing another for calling him a Buger, puting his fist up to his nose, this they must expect no Officer could bear. My Orders being put up against the Bulk head, to Strike no frenchmen whatever, that small Article they broke twice and never farther which I do not blame them for, except their not acquainting me of it, but those small things will happen amongst such a Number of men and so many different Nations; This same Serjent I took in Bourdeaux, about the last of April, by the Recommendation of one Mr. Frazier a late Major in the Continential Army, he had not one farthing of Money and but few Cloths. I understand he is to go on Board a French Man of War under the Command of the Generals son, and therefore I am not Supprized of their Clearing of him as well as the rest. I would not deliver his Cloths, untill he formed an Account? that is unjust, nor a single farthing is due to him, but reather he is indebted to the Ship more then his Wages and prize Money will come to.
     And now Gentlemen after their Plausible Complaint was heard, and not a Word of my officers beleived. They all would return on Board again but I refused them to come any more on Board my Ship. My Number in all on Board at present is one hundred and forty six, with which on Receiving your Orders how to proceed, I shall go to Sea with, in hopes to joyn Capt. Whipple. I remain with the greatest Respect Your Honours most Obedient Humble Servent.
     
      Samuel Tucker
     
    